Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Therese Hendricks on 11 July 2022.
The claims of the application has been amended as follows: 
	Claims:
 (Currently Amended) A prepreg comprising at least one layer of fibres and a curable thermosetting resin system, the curable thermosetting resin system at least partly impregnating the at least one layer of fibres, wherein the curable thermosetting resin system comprises:  
a curable thermosetting resin including at least two epoxide groups;
a curing agent for curing the curable thermosetting resin, wherein the curing agent includes at least one amine group, wherein the curing agent comprises dicyandiamide, wherein the curing agent is present in an amount of from 2 to 18 wt% based on the weight of the curable thermosetting resin system; and
an accelerator for accelerating the curing of the thermosetting resin by the curing agent, wherein the accelerator comprises a first accelerator which includes an azole group, wherein the first accelerator comprises at least one imidazole and the first accelerator is present in an amount of from 0.2 to 3 wt% based on the weight of the curable thermosetting resin system; and the accelerator further comprises second accelerator which comprises a substituted or unsubstituted urea of formula R1R2-N-CO-NR3R4, where R1 is hydrogen or any substituted or unsubstituted aliphatic group, R2 is hydrogen or any substituted or unsubstituted aliphatic, R3 is hydrogen or any substituted or unsubstituted aliphatic or aromatic group, and R4 is hydrogen or any substituted or unsubstituted aliphatic or aromatic group, and wherein the second accelerator is present in an amount of from 0.5 to 5 wt% based on the weight of the curable thermosetting resin;
wherein the curable thermosetting resin, the curing agent and the accelerator are provided in respective concentrations in the prepreg to provide that, after heating the thermosetting resin at a cure temperature of at least 140 °C for a period of from 1 to 6 minutes, (i) the cured thermosetting resin has a glass transition temperature Tg which is greater than the cure temperature and is within the range of from 150 °C to 180 °C and (ii) the cured thermosetting resin is at least 90% cured; and 
wherein the curable thermosetting resin is present in an amount of from 60 to 95 wt% based on the weight of the curable thermosetting resin system.   

2. (Canceled)
3. (Currently Amended) [[A]]The prepreg according to claim 1 wherein the dicyandiamide is present in the form of particles having a particle size of from 1 to 20 microns, or from 1 to 4 microns, or from 1 to 3 microns, or about 2 microns.  
4. (Currently Amended) [[A]]The prepreg according to claim 1 wherein the curing agent is present in an amount of from 4 to 6 wt%, based on the weight of the curable thermosetting resin system.  
5. (Cancelled)  
6. (Currently Amended) [[A]]The prepreg according to claim 1 
7. (Currently Amended) [[A]]The prepreg according to claim 1 wherein (A) the curable thermosetting resin, the curing agent and the accelerator are provided in respective concentrations in the prepreg to provide that, after curing the thermosetting resin at a cure temperature of at least 150 °C for a period of from 1 to 6 minutes, (i) the cured thermosetting resin has a Tg which is greater than the cure temperature and is within the range of from 160 °C to 180 °C and (ii) the cured thermosetting resin is at least 90% cured, or (B) the curable thermosetting resin, the curing agent and the accelerator are provided in respective concentrations in the prepreg to provide that, after curing the thermosetting resin at a cure temperature of at least 150 °C for a period of from 1 to 5 minutes, (i) the cured thermosetting resin has a Tg which is greater than the cure temperature and is within the range of from 170 °C to 180 °C and (ii) the cured thermosetting resin is at least 90% cured.  
8. (Currently Amended) [[A]]The prepreg according to claim 7 wherein the curable thermosetting resin, the curing agent and the accelerator are provided in respective concentrations in the prepreg to provide that, after curing the thermosetting resin at a cure temperature of at least 150 °C for a period of from 1 to 5 minutes, (i) the cured thermosetting resin has a Tg which is greater than the cure temperature and is within the range of from 170 C to 180 C and (ii) the cured thermosetting resin is at least 95% cured, at least 98% cured.  
9. (Currently Amended) [[A]]The prepreg according to claim 1 wherein the curable thermosetting resin, the curing agent and the accelerator are provided in respective concentrations in the prepreg to provide that, after heating the curable thermosetting resin system to the cure temperature of at least 140 °C, at least 150 °C, the thermosetting resin is no more than 30% cured after a period of from 0.5 to 1 minute.  
10. (Currently Amended) [[A]]The prepreg according to claim 1 wherein the curable thermosetting resin has a viscosity of from 4 to 8 Pa.s, from 5 to 6 Pa.s, at a temperature of 100 °C.

11. (Canceled)
12. (Currently Amended) [[A]]The prepreg according to claim 1 wherein in the urea of formula R1R2-N-CO-NR3R4 R, and R2are methyl groups, R3is hydrogen, and R4is a substituted or unsubstituted aromatic group.  
13. (Currently Amended) [[A]]The prepreg according to claim 12 wherein R4 is a halogen- substituted aromatic group, a fluorine-substituted aromatic group.  
14. (Currently Amended) [[A]]The prepreg according to claim 14 wherein the second accelerator comprises a substituted urone, or a substituted urone selected from monuron, fenuron, diuron or fluometuron, or a mixture of any two or more of any thereof.  
15. (Currently Amended) [[A]]The prepreg according to claim 14 wherein the second accelerator is present in an amount of from 1.2 to 2.5 wt%, based on the weight of the curable thermosetting resin system.  
16. (Currently Amended) [[A]]The prepreg according to claim 1 wherein the curable thermosetting resin system further comprises e. at least one rheology modifier for the curable thermosetting resin system, wherein the rheology modifier comprises at least one thermoplastic resin, elastomer or liquid rubber or any combination of two or more thereof.  
17. (Original) [[A]]The prepreg according to claim 16 wherein the rheology modifier includes at least one of a phenoxy resin, an acrylic resin, a polyacrylate resin, a polyacrylonitrile resin, a polyetherimide resin, a polyketone resin and a polysulphone resin, or a mixture of any two or more thereof.  
18. (Currently Amended) [[A]]The prepreg according to claim 16 wherein the thermoplastic resin of the rheology modifier has a softening point within the range of from 170 to 190 °C, from 175 to 185°C, or about 180 °C.  
19. (Currently Amended) [[A]]The prepreg according to claim 16 wherein the at least one rheology modifier is present in an amount of from 2 to 20 wt%, from 5 to 10 wt%, based on the weight of the curable thermosetting resin system.  
20. (Currently Amended) [[A]]The prepreg according to claim 1 wherein the curable thermosetting resin is selected from at least one of an epoxy novolac resin, an epoxy cresol novolac resin and an epoxy phenol novolac resin, or a mixture of any two or more thereof.  
21. (Canceled).
22. (Currently Amended) [[A]]The prepreg according to claim 1 wherein the curable thermosetting resin, the curing agent and the accelerator are provided in respective concentrations in the prepreg to provide that, during curing the thermosetting resin at 5a cure temperature of at least 140 °C, at least 150 °C, the storage modulus G' and the loss modulus G" exhibit a cross-over point within a period of from 2.5 to 5.5 minutes after the curable thermosetting resin system has attained the cure temperature.  
23. (Currently Amended) [[A]]The prepreg according to claim 1 wherein the curable thermosetting resin, the curing agent and the accelerator are provided in respective concentrations in the prepreg to provide that, during curing the thermosetting resin at a cure temperature of at least 140 °C, at least 150 °C, the storage modulus G' is a value of less than 100 Pa within a period of from 2 to 3 minutes after the curable thermosetting resin system has attained the cure temperature.  
24. (Currently Amended) [[A]]The prepreg according to claim 1 wherein the curable thermosetting resin, the curing agent and the accelerator are provided in respective concentrations in the prepreg to provide that, during curing the thermosetting resin at a cure temperature of at least 140 °C, at least 150 °C, the loss modulus G" is a value of 105 Pa within a period of from 4.5 to 6 minutes after the curable thermosetting resin system has attained the cure temperature.  
25. (Currently Amended) [[A]]The prepreg according to claim 1 wherein the fibres comprise carbon fibres.


Allowable Subject Matter
Claims 1, 3-4, 6-10 and 12-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach the limitations of the independent claim including the limitations “wherein the curing agent comprises dicyandiamide, wherein the curing agent is present in an amount of from 2 to 18 wt% based on the weight of the curable thermosetting resin system; and c. an accelerator for accelerating the curing of the thermosetting resin by the curing agent, wherein the accelerator comprises a first accelerator which includes an azole group, wherein the first accelerator comprises at least one imidazole and the first accelerator is present in an amount of from 0.2 to 3 wt% based on the weight of the curable thermosetting resin system; and the accelerator further comprises second accelerator which comprises a substituted or unsubstituted urea of formula R1R2-N-CO-NR3R4 where R1 is hydrogen or any substituted or unsubstituted aliphatic group, R2 is hydrogen or any substituted or unsubstituted aliphatic, R3 is hydrogen or any substituted or unsubstituted aliphatic or aromatic group, and R4 is hydrogen or any substituted or unsubstituted aliphatic or aromatic group, and wherein the second accelerator is present in an amount of from 0.5 to 5 wt% based on the weight of the curable thermosetting resin; and wherein the curable thermosetting resin is present in an amount of from 60 to 95 wt% based on the weight of the curable thermosetting resin system.” 
The closest prior art, Spencer (US 20120164373 A1, hereinafter “Spencer”) teaches a composition with 31 to 38 wt % of a non-halogenated bisphenol F epoxide resin (0107), 2 to 6 wt % of dicyandiamide, in micronized form (0110), 1 to 4 wt % of urone as an additional catalyst additive (0111), and 1 to 4 wt % of an imidazole-based catalyst (0112). 
 Spencer fails to teach “wherein the curable thermosetting resin, the curing agent and the accelerator are provided in respective concentrations in the prepreg to provide that, after heating the thermosetting resin at a cure temperature of at least 140 °C for a period of from 1 to 6 minutes, (i) the cured thermosetting resin has a glass transition temperature Tg which is greater than the cure temperature and is within the range of from 150 °C to 180 °C and (ii) the cured thermosetting resin is at least 90% cured.” Spencer teaches that the thermosetting resin is 31 to 38 wt % (0107). Therefore, it is believed that the presently claimed weight range of “60 to 95 wt%” of the curable thermosetting resin is outside of claimed limitation that provides a Tg that is “greater than the cure temperature and is within the range of from 150 °C to 180 °C and (ii) the cured thermosetting resin is at least 90% cured” after “heating the thermosetting resin at a cure temperature of at least 140 °C for a period of from 1 to 6 minutes.” 
In the case from which this case is a continuation (15/756,721) Ushyama (US 20180155489) was applied, but applicant presented arguments showing that the embodiments relied upon (example 12 in particular) did not have a priority claim over 15/756,721 or the present case 17/141,468, therefore it is not applied. 
In the case from which this case is a continuation (15/756,721) Sano (US 20180022862) was also applied, but Sano fails to teach a composition having a “second accelerator which comprises a substituted or unsubstituted urea of formula R1R2-N-CO-NR3R4 where R1 is hydrogen or any substituted or unsubstituted aliphatic group, R2 is hydrogen or any substituted or unsubstituted aliphatic, R3 is hydrogen or any substituted or unsubstituted aliphatic or aromatic group, and R4 is hydrogen or any substituted or unsubstituted aliphatic or aromatic group, wherein the second accelerator is present in an amount of from 0.5 to 5 wt% based on the weight of the curable thermosetting resin.”  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742